Name: Commission Implementing Decision (EU) 2016/41 of 14 January 2016 amending Annex II to Decision 2007/777/EC as regards the entry for Mexico in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2016) 41) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: America;  foodstuff;  agricultural activity;  international trade;  agricultural policy;  trade;  health;  animal product
 Date Published: 2016-01-16

 16.1.2016 EN Official Journal of the European Union L 11/8 COMMISSION IMPLEMENTING DECISION (EU) 2016/41 of 14 January 2016 amending Annex II to Decision 2007/777/EC as regards the entry for Mexico in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2016) 41) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Part 2 of Annex II to Decision 2007/777/EC set out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. Part 4 of Annex II to Decision 2007/777/EC sets out non-specific treatment A and specific treatments B to F, listed in descending order of severity. (3) Mexico is listed in Part 2 of Annex II to Decision 2007/777/EC as a third country from which the introduction into the Union of commodities derived from poultry, farmed feathered game, ratites and wild game birds is authorised. (4) Following highly pathogenic avian influenza (HPAI) outbreaks of the subtype H7N3 on the Mexican territory in January 2013, the entry for that third country in the list set out in Part 2 of Annex II to Decision 2007/777/EC was amended by Commission Implementing Decision 2013/217/EU (3) in order to specify that commodities derived from poultry, farmed feathered game, ratites and wild game birds may only be authorised for introduction into the Union from Mexico after being subjected to specific treatment B as set out in Part 4 of Annex II to Decision 2007/777/EC. (5) On 8 May 2015, Mexico has submitted information on its HPAI situation. Mexico applied a stamping out policy and has carried surveillance for avian influenza. It did not detect any further virus circulation. (6) That information has been evaluated by the Commission. On the basis of that evaluation, as well as the guarantees provided by Mexico, it is appropriate to amend the entry for Mexico in the list set out in Part 2 of Annex II to Decision 2007/777/EC, as regards the prescribed specific treatment for commodities derived from poultry, farmed feathered game, ratites and wild game birds. In order to take into account the favourable disease situation in Mexico, the abovementioned commodities may be authorised for introduction into the Union after being subjected to the specific treatment D. (7) Part 2 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part 2 of Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 January 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Implementing Decision 2013/217/EU of 8 May 2013 amending Decision 2007/777/EC as regards the entry for Mexico in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (OJ L 129, 14.5.2013, p. 38). ANNEX In Part 2 of Annex II to Decision 2007/777/EC, the entry for Mexico is replaced by the following: MX Mexico A D D A D D A D D XXX A D XXX